Title: James Madison to Arthur S. Brockenbrough, 24 December 1828
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                
                            
                            
                                
                                    
                                
                                Decr 24. 1828
                            
                        
                        I have recd yrs. of 22. If Majr Spotsd. persists in his passion of resigning, & the right to object to
                            it shd. be waived the first object will be to appt. a Successor; by the Procr. with the approvl. of Ex. Come. This
                            failing, the mode of providg. for this case not beg. prescribed by the enacts., must be assumed it may be in the recess of
                            ye. Board of Visitors, by the Exve. Come. on their responsibily. The mode you suggest, of a [Hew shop], seems their only alternative
                            But I shall communicate the Conts. of yr. letter to Genl. Cocke & wish you to add it every thing which may have
                            since occurred, and may be well for him to know. In general I wd. suggest, that in cases where the Rector has
                            not authy. as such, and the Exe. Come, are to be resorted to, that you make the comn. to both of us at the same time. It
                            will avoid delay & be the more convenient; as accordg to an arrangt. between us, he can of [ ] take order in certn.
                            cases, as I may do in others—
                        
                            
                                
                            
                        
                    